Madsen, C.J.
¶1 Juvenile defendant Trey M. seeks reversal of his three convictions for felony harassment under RCW 9A.46.020 (discussed below). The primary issue, as certified from the Court of Appeals, Division Three, to this court, is whether the Supreme Court’s decision in Elonis v. United States,_U.S._, 135 S. Ct. 2001, 192 L. Ed. 2d 1 (2015), has any impact on this court’s objective test (i.e., reasonable person standard) for what constitutes a “true threat” under the First Amendment to the United States Constitution. We hold that because Elonis expressly avoids any First Amendment analysis, it provides no basis for this court to abandon its established First Amendment precedent.1 We affirm.
FACTS
¶2 Trey was a high school student at Naches Valley High School at the time of the incident that led to his arrest. At that time, Trey was in counseling with Mark Heeringa, addressing issues stemming from Trey’s early childhood history of abuse and neglect. Trey had been in counseling since he was five years old, and had received regularly scheduled counseling from Heeringa for the prior two years. During a counseling session on October 7, 2014, Trey was upset because three boys had teased him at school. Trey told Heeringa that he thought about taking a gun to school and shooting the boys. He also said he wanted to kill them and for them to know the pain that he felt. He described a specific plan to shoot the three boys and then himself. First, he would get a gun from his grandfather’s gun safe and *889shoot one boy at the boy’s house before school. He would then go to the school and shoot the other two boys and end by shooting himself. He told his counselor that if he could not get access to firearms, he would use bombs against the boys.
¶3 Heeringa noticed a change in Trey’s mood and demeanor as he made these statements. Specifically, Hee-ringa testified that Trey was angry, gesturing, short in his speech, and raising his voice at the time. Heeringa asked Trey, “ ‘[D]oesn’t this seem wrong?’ ” 1 Report of Proceedings (RP) (Dec. 8, 2014) at 20. Trey replied, “ ‘Who can say?’ ” Id. Heeringa took the threats seriously and contacted law enforcement.
¶4 At trial, Heeringa testified that this was not the first time Trey had threatened to kill someone, explaining that Trey had previously talked about killing others, including Trey’s grandfather. Trey had also previously talked about committing suicide and had described various ways he would kill himself.
¶5 Deputy William Boyer of the Yakima County Sheriff’s Office met with Trey and asked him to explain what he said and what he would do. Deputy Boyer described his conversation with Trey as follows:
He told me that he had talked to his counselor and told his counselor that he had thought about and was thinking about killing other students at the Naches [high] school. And so I asked him how he would go about doing that. He indicated to me that he would either find the key to the gun cabinet or he would use an ax and break the door open to the gun cabinet. It’s not a gun cabinet, but it’s a closet where the guns are kept locked up.
He would then take the 9 millimeter pistol of his grandpa’s, and he would go to his friend’s house who lives in the near area and kill him first. He would then ride the bus into . . . Naches [high school] like normal. He would then wait at school until the other students were at lunch or everyone was in the cafeteria because that’s when the—there would be the gather*890ing of the individuals he wanted to shoot, at which point he said that he would shoot them and then he would shoot himself.
Id. at 54. Deputy Boyer testified that Trey said all of this methodically and without emotion. Trey explained to the deputy that he would use a 9 mm pistol because he could conceal it. Trey also confessed to making 15 or 16 small bombs.
¶6 Another sheriff’s officer, Detective Sergeant Mike Russell, contacted the principal of Nadies Valley High School, Richard Rouleau. Principal Rouleau confirmed a report that Trey was being harassed or bullied at school. Trey had also recently been suspended from school and was upset over the suspension.
¶7 The State charged Trey with three counts of felony harassment2 in violation of RCW 9A.46.020(1)(a)(i) and (b) and (2)(b). Victim E.D. testified at trial, stating that when he learned of Trey’s “hit list,” he was really scared at first. Id. at 87, 91. He testified that he was scared that his life could have been taken. He felt relieved after he learned that Trey was in custody. At the time of trial, he testified that he was still a little scared but “relieved that [Trey]’s in custody.” Id. at 90.
¶8 Another victim, W.B., testified that after learning he was on Trey’s “hit list,” he was scared and really shaking. Id. at 97, 105-07. He told his dad he “was threatened” and that he was scared. Id. at 106. At trial, he testified that he was still a little scared. He also testified that he knew Trey had talked about harming himself before and had even made a noose at one point.
¶9 The third victim, G.C., testified that he got a text from his friend, W.B., telling him about the “hit list.” Id. at 118, 120. G.C. said that he was “scared” and “freaked out” at first. Id. at 120. G.C. was at home sick at the time. G.C. thought that if he had been at school, the plan might have *891been carried through. He testified that made him scared and frightened.
¶10 Trey was convicted of three counts of felony harassment and appealed these convictions.
¶11 Trey filed an opening brief in Division Three, seeking reversal of his convictions and dismissal of all charges and arguing that (1) the State presented insufficient evidence to prove felony harassment under RCW 9A.46.020 and (2) his convictions violated the First Amendment because they were not true threats under either the reasonable speaker standard articulated in State v. Kilburn, 151 Wn.2d 36, 84 P.3d 1215 (2004), or the subjective intent standard addressed in Virginia v. Black, 538 U.S. 343, 123 S. Ct. 1536, 155 L. Ed. 2d 535 (2003). The State responded, contending that the evidence was sufficient, that Washington’s objective true threat test was met, and that Black is distinguishable.
¶12 In the meantime, the Supreme Court issued its decision in Elonis, interpreting the federal crime of transmitting in interstate commerce “ ‘any communication containing any threat... to injure the person of another.’ ” 135 S. Ct. at 2008 (quoting 18 U.S.C. § 875(c)). The Court reversed defendant’s convictions, holding that conviction under the federal statute would require a showing that defendant intended to issue threats or knew that his communications would be viewed as threats. Id. at 2012.
¶13 Trey filed a reply brief adding citation to Elonis, contending that case is “persuasive authority” for the proposition that Trey’s convictions are invalid. Reply Br. of Appellant at 20. Amicus American Civil Liberties Union of Washington (ACLU) also filed a brief, asserting that Washington’s objective reasonable speaker test is inconsistent with Elonis.
¶14 The Division Three chief judge issued an order of certification transferring the case to this court to determine the issue of “whether .. . Elonis v. United States, 135 S. Ct. *8922001, 192 L. Ed. 2d 1 (2015), requires Washington to change its construction of the harassment statute from an objective person standard to a subjective intent standard.” Order of Certification, State v. Trey M., No. 32981-0-III (Wash. Ct. App. Dec. 7, 2015). This court’s commissioner issued a ruling that accepted certification, transferred the case to this court for determination on the merits, and directed the parties to file “a supplemental brief addressing the issue identified in the order of certification regarding the impact, if any, of Elonis v. United States, 135 S. Ct. 2001, 192 L. Ed. 2d 1 (2015), on this court’s precedent adopting an objective test for what constitutes a ‘true threat’ that is not protected speech.” Ruling Accepting Certification, State v. Trey M., No. 92593-3 (Wash. Dec. 16, 2015). The parties and amicus ACLU filed supplemental briefs. We now address the certified question and Trey’s challenges to his convictions.
ANALYSIS
(1) We decline to abandon this court’s precedent applying an objective test for what constitutes a true threat under the First Amendment3
¶15 Appellant was convicted on three counts of felony harassment (threat to kill) under RCW 9A.46.020(1)(a)(i) and (b).4 Because the certified question—which concerns *893appropriate standards for true threats under the First Amendment—will affect how the harassment statute is applied, we address that issue first.
¶16 Appellant and amicus ACLU ask this court to overrule State v. Williams, 144 Wn.2d 197, 207-08, 26 P.3d 890 (2001), which adopted our state’s objective (reasonable person) test for what constitutes a true threat, and hold instead that Washington’s true threat test requires subjective intent to threaten. Amicus contends that by doing so, this court would make our state law “consistent with” Black and Elonis. Br. of Amicus Curiae ACLU at 1. Appellant echoes these contentions, asserting that Black is “binding authority” that “compels a subjective-intent standard” concerning any First Amendment true threat inquiry. Appellant’s Suppl. Br. on Certified Issue at 13. For the reasons discussed below, we find that neither case so requires and decline to abandon our settled precedent. This court “will not abandon precedent unless it is determined to be incorrect and harmful.”Rose v. Anderson Hay & Grain Co., 184 Wn.2d 268, 282, 358 P.3d 1139 (2015); see also In re Rights of Waters of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970) (“The doctrine [of stare decisis] requires a clear showing that an established rule is incorrect and harmful before it is abandoned.”).
Williams and Its Progeny
¶17 In Williams, this court also addressed a challenge to a conviction under Washington’s harassment statute. We acknowledged that RCW 9A.46.020 “criminalizes a form of pure speech: threats,” and that “‘a statute!,] • • • which makes criminal a form of pure speech, must be interpreted with the commands of the First Amendment clearly in mind.’ ” Williams, 144 Wn.2d at 206-07 (alterations in original) (quoting Watts v. United States, 394 U.S. 705, 707, 89 S. Ct. 1399, 22 L. Ed. 2d 664 (1969)). Noting that the Supreme Court had permitted restrictions on the content of speech in a few limited areas, such as “ ‘fighting words’ ” *894and “true threats,” and observing that “true threats must be distinguished from threats that constitute protected speech,” this court adopted the following definition:
“A ‘true threat’ is a statement made ‘in a context or under such circumstances wherein a reasonable person would foresee that the statement would be interpreted ... as a serious expression of intention to inflict bodily harm upon or to take the life of [another individual]. ’ ” State v. Knowles, 91 Wn. App. 367, 373, 957 P.2d 797 (1998) (alteration[s] in original) (quoting United States v. Khorrami, 895 F.2d 1186, 1192 (7th Cir. 1990)).
Id. at 209, 207-08 (second and third alterations in original) (quoting Chaplinsky v. New Hampshire, 315 U.S. 568, 572, 62 S. Ct. 766, 86 L. Ed. 1041 (1942)). This court has consistently relied on the objective (reasonable person) test since its adoption in Williams. See, e.g., State v. J.M., 144 Wn.2d 472, 477-78, 28 P.3d 720 (2001) (quoting the Williams test); Kilburn, 151 Wn.2d at 43 (same); State v. Johnston, 156 Wn.2d 355, 361, 127 P.3d 707 (2006) (same); State v. Schaler, 169 Wn.2d 274, 283, 236 P.3d 858 (2010) (same); State v. Allen, 176 Wn.2d 611, 626, 294 P.3d 679 (2013) (plurality opinion) (same); State v. France, 180 Wn.2d 809, 818, 329 P.3d 864 (2014) (same).
¶18 Notably, in Kilburn this court rejected the same request that appellant and amicus make here—to abandon Williams in favor of a subjective intent test. The Kilburn decision reiterated the Williams test and further explained that “[a] true threat is a serious threat, not one said in jest, idle talk, or political argument” and “whether a true threat has been made is determined under an objective standard that focuses on the speaker!’ Kilburn, 151 Wn.2d at 43-44. Further, “[w]hether a statement is a true threat or a joke is determined in light of the entire context, and the relevant question is whether a reasonable person in the defendant’s place would foresee that in context the listener would interpret the statement as a serious threat or ajoke!’ Id. at 46. The Kilburn court held that “the First Amendment does not require that the speaker actually intend to carry out the *895threat in order for a communication to constitute a true threat, and that the State need not prove such intent.” Id. at 48. Kilburn further explained,
[T]he harassment statute itself does require a mental element. The statute requires that the defendant “knowingly threatens. . . .” RCW 9A.46.020(1)(a)(i). This means that “the defendant must subjectively know that he or she is communicating a threat, and must know that the communication he or she imparts directly or indirectly is a threat of intent to cause bodily injury to the person threatened or to another person.” J.M., 144 Wn.2d at 481. Thus, one who writes a threat in a personal diary or mutters a threat unaware that it might be heard does not knowingly threaten. Id. The statute does not require that the State prove that the speaker intended to actually carry out the threat.
Id. (second alteration in original).

United States v. Elonis

¶19 Appellant argues that in compliance with the Supreme Court’s recent decision in Elonis, this court should set aside his harassment conviction under RCW 9A.46.020. We disagree. In Elonis, the Court addressed the mens rea required for violating 18 U.S.C. § 875(c) (interstate communication containing threat to injure). We find the Supreme Court’s decision in Elonis is inapplicable to appellant’s conviction under the Washington harassment statute.
¶20 In Elonis, the defendant created and posted on Facebook his own purported rap lyrics addressing killing his ex-wife and harming others, while asserting that such comments were “ ‘therapeutic.’ ” Elonis, 135 S. Ct. at 2004-07 (quoting United States v. Elonis, 730 F.3d 321, 329 (3d Cir. 2013)). The Court articulated the issue as “whether [18 U.S.C. § 875(c)] requires that the defendant be aware of the threatening nature of the communication, and—if not—whether the First Amendment requires such a showing.” Id. at 2004. The federal statute at issue contained no mens rea element. Id. at 2008. Relying *896on the construction that “ ‘wrongdoing must be conscious to be criminal,’ ” id. at 2009 (quoting Morissette v. United States, 342 U.S. 246, 252, 72 S. Ct. 240, 96 L. Ed. 288 (1952)), the Court held that defendant’s conviction was improperly premised (as instructed) “solely on how his posts would be understood by a reasonable person.” Id. at 2011. The Court reversed defendant’s convictions, holding that conviction under the federal statute would require a showing that defendant intended to issue threats or knew that his communications would be viewed as threats. Id. at 2012. The Court expressly did not reach any First Amendment issues. Id.
¶21 As an initial matter, Elonis is a case of statutory construction, and, as such, it is limited to the federal statute that it addressed, 18 U.S.C. § 875(c); see, e.g., United States v. Kirsch, 151 F. Supp. 3d 311, 317 (W.D.N.Y. 2015) (“No case reported thus far extends Elonis’s holding beyond [18 U.S.C.] § 875(c).”). As the Fourth Circuit Court of Appeals has explained, “[I]mportantly, the Court’s holding in Elonis was purely statutory; and, having resolved the [case] on statutory grounds, the Court declined to address whether a similar subjective intent to threaten is a necessary component of a ‘true threat’ for purposes of the First Amendment.” United States v. White, 810 F.3d 212, 220 (4th Cir.), cert. denied, 136 S. Ct. 1833 (2016);5 see also Elonis, 135 S. *897Ct. at 2012 (“Given our disposition, it is not necessary to consider any First Amendment issues.”).
¶22 Further, in Elonis, the federal criminal statute that the Supreme Court was faced with, 18 U.S.C. § 875(c), criminalized communicating a threat through interstate commerce but was silent on the mens rea required to commit the offense.6 The Court stated that when a federal statute is silent on the scienter needed to commit the offense and a scienter requirement is needed to separate wrongful from innocent conduct, the mens rea required to commit the offense must be greater than simple negligence. Elonis, 135 S. Ct. at 2010. “When interpreting federal criminal statutes that are silent on the required mental state, we read into the statute ‘only that mens rea which is necessary to separate wrongful conduct from otherwise innocent conduct.’ ” Id. (internal quotation marks omitted) (quoting Carter v. United States, 530 U.S. 255, 269, 120 S. Ct. 2159, 147 L. Ed. 2d 203 (2000)).
¶23 Importantly, Elonis did not mandate a scienter requirement for all offenses. Rather, Elonis creates a gap-filling rule that stands for the “ ‘presumption’ ” of a scienter requirement when the federal offense is otherwise silent. Id. at 2010-11 (quoting Carter, 530 U.S. at 269). Here, the Washington harassment statute is not silent as to mental states; it requires a specific mens rea, providing in relevant part:
A person is guilty of harassment if . . .
. . . [w]ithout lawful authority, the person knowingly threatens . . .
*898. . . [t] o cause bodily injury immediately or in the future to the person threatened or to any other person; [and]



. . . [t]he person by words or conduct places the person threatened in reasonable fear that the threat will be carried out.
RCW 9A.46.020(1)(a)(i), (b) (emphasis added). As can be seen, the above quoted language requires both subjective and objective mental elements: the speaker must “knowingly threaten” and the fear of the person threatened must be objectively “reasonable.” Because this is not a circumstance where the offense is silent on the mens rea, there is no gap for Elonis to fill. See United States v. Rapert, 75 M.J. 164, 168 (C.A.A.F. 2016) (because “the infirmities found in 18 U.S.C. § 875(c) [i.e., absence of mens rea] are not replicated” in the provision in question, this “places the case at bar beyond the reach of Elonis”)-, United States v. Ulibarri, 115 F. Supp. 3d 1308, 1333 (D.N.M. 2015) (“Unlike [18 U.S.C.] § 875(c), [the provision in question] already contains a mens rea requirement. . . . [Accordingly, b]ecause [the provision in question] already ‘separate [s] wrongful conduct from otherwise innocent conduct,’ Elonis v. United States, 135 S. Ct. at 2011, an additional mens rea requirement is unnecessary.” (sixth alteration in original)); see also People v. Murillo, 238 Cal. App. 4th 1122, 1129, 190 Cal. Rptr. 3d 119 (2015) (noting Elonis does not affect the California appellate court’s interpretation of the California statute punishing threats to witnesses, crime victims, or other persons), review denied, No. S228704 (Cal. Oct. 14, 2015); State v. Gore, 101 Wn.2d 481, 486-87, 681 P.2d 227 (1984) (“While the Supreme Court’s interpretation of a similar federal statute is persuasive authority, it is not controlling in our interpretation of a state statute.”).7
*899¶24 Finally, in Elonis the “jury was instructed that the Government need prove only that a reasonable person would regard Elonis’s communications as threats.” Elonis, 135 S. Ct. at 2012. The Court found such instruction to be error because “[f]ederal criminal liability generally does not turn solely on the results of an act without considering the defendant’s mental state.” Id. The Court acknowledged that such consideration of required mental state “is satisfied if the defendant transmits a communication for the purpose of issuing a threat, or with knowledge that the communication will be viewed as a threat.” Id. (emphasis added). Here, as noted, the Washington harassment statute requires the State to prove that the defendant “knowingly threaten [ed].” RCW 9A.46.020(1)(a). Because the required mental element in the Washington harassment statute is the same mental state acknowledged in Elonis as sufficient, appellant and amicus do not convince that Elonis impacts the present case.

Virginia v. Black

¶25 Appellant maintains that his convictions are invalid under Black. He argues that “[b]ecause there was no evidence that Trey made the statements to his therapist with the intent to intimidate the boys, the convictions violate the First Amendment under Black.” Reply Br. of Appellant at 18 (emphasis added); see also Br. of Appellant at 28 (same); Appellant’s Suppl. Br. on Certified Issue at 4. For the reasons noted here, appellant’s reliance on Black is misplaced. While the state statute at issue in Black prohibited “cross burning with ‘an intent to intimidate a person or group of persons,’ ” Black, 538 U.S. at 347 (quoting Va. Code Ann. § 18.2-423), the “intent to intimidate” element was a state statutory requirement. It was a part of the given *900context of the Supreme Court’s First Amendment inquiry in Black, but nothing in Black imposes in all cases an “intent to intimidate” requirement in order to avoid a First Amendment violation. See Schaler, 169 Wn.2d at 287 n.4 (distinguishing Black)-, see also Elonis, 135 S. Ct. at 2027 (Thomas, J., dissenting) (explaining the parameters and limitations of the Black decision).
¶26 Notably, this court has already distinguished Black in Schaler, acknowledging that the Supreme Court in Black “upheld a cross burning law without discussing any negligence requirement,” but this was because “the law at issue in Black required an even greater mens rea as to the listener’s fear[:] ‘Intimidation ... is a type of true threat... where a speaker directs a threat to a person or group of persons with the intent of placing the victim in fear of bodily harm or death.’ ” Schaler, 169 Wn.2d at 287 n.4 (second and third alterations in original) (citation omitted) (quoting Black, 538 U.S. at 360). Thus, the Schaler majority did not find Black to be germane to its interpretation or application of RCW 9A.46.020.
¶27 Justice Thomas’s dissent in Elonis also described the parameters of the Black decision, further demonstrating how Black is too factually different to offer any guidance in the present case.8 Justice Thomas explained:
The Court’s fractured opinion in Black . . . says little about whether an intent-to-threaten requirement is constitutionally mandated .... Black concerned a Virginia cross-burning law that expressly required “ ‘an intent to intimidate a person or group of persons,’ ” 538 U.S., at 347, 123 S.Ct. 1536 (quoting Va.Code Ann. § 18.2-423 (1996)), and the Court thus had no *901occasion to decide whether such an element was necessary in threat provisions silent on the matter. Moreover, the focus of the Black decision was on the statutory presumption that “any cross burning [w]as prima facie evidence of intent to intimidate.” 538 U.S., at 347-348, 123 S.Ct. 1536. A majority of the Court concluded that this presumption failed to distinguish unprotected threats from protected speech because it might allow convictions “based solely on the fact of cross burning itself,” including cross burnings in a play or at a political rally. Id., at 365-366, 123 S.Ct. 1536 (plurality opinion); id.., at 386, 123 S.Ct. 1536 (Souter, J., concurring in judgment in part and dissenting in part) (“The provision will thus tend to draw nonthreatening ideological expression within the ambit of the prohibition of intimidating expression[.]”).
Elonis, 135 S. Ct. at 2027 (Thomas, J., dissenting) (third alteration in original). Here, the Washington harassment statute contains no similar “presumption,” the rejection of which a majority of the Court in Black agreed on. Otherwise, under federal precedent, the fractured plurality decision in Black provides no clear directive that would compel this court to abandon its precedent.9
¶28 The lead opinion in Black, addressing the intent to intimidate provision of the Virginia statute at issue, opined that “[intimidation in the constitutionally proscribable sense of the word is a type of true threat, where a speaker directs a threat to a person or group of persons with the intent of placing the victim in fear of bodily harm or death.” 538 U.S. at 360. In this context, the lead opinion observed *902that “‘[t]rue threats’ encompass those statements where the speaker means to communicate a serious expression of an intent to commit an act of unlawful violence to a particular individual or group of individuals,” and that “ [t] he speaker need not actually intend to carry out the threat.” Id. at 359-60 (emphasis added). Even if this articulation of “true threat” in Black were applied in the present case, it would not substantively alter the relevant inquiry here. The Washington harassment statute requires the State to prove that defendant “knowingly threaten [ed]” to cause bodily injury. RCW 9A.46.020(1)(a)(i). A “threat” is an expression of an intention to inflict injury, damage, loss, or harm on another.10 Accordingly, there is no practical difference between showing that the speaker “means to communicate a serious expression of an intent to commit an act of violence” and showing that the speaker “knowingly threatened.” Black does not alter the inquiry here.
¶29 Finally, after Black, there continued to be disagreement among the federal circuit courts regarding the appropriate test for determining whether speech rises to the level of a true threat. This disagreement stems from the various readings of the Supreme Court’s opinion in Black. As noted, the Supreme Court declined the opportunity in Elonis to address the constitutional question raised by Black. See Elonis, 135 S. Ct. at 2012. Given the continuing disagreement and lack of definitive guidance from the Supreme Court, it cannot be said that the test this court employs is incorrect and harmful.11
*903Policy Contentions
 ¶30 Appellant contends that the facts of Trey’s case urge adoption of a subjective intent standard. Appellant argues, “A child was convicted of felonies for statements made in therapy, even though talking through one’s feelings in counseling should be encouraged. . . . [Trey] did exactly what a person should do when having frightening thoughts: he was open about his feelings in therapy.” Appellant’s Suppl. Br. on Certified Issue at 16-17. But talking through his feelings with his therapist is not what triggered the involvement of law enforcement. That resulted from the totality of the circumstances. See State v. C.G., 150 Wn.2d 604, 611, 80 P.3d 594 (2003) (the nature of a threat depends on all the facts and circumstances). Trey’s statement, combined with his change in demeanor, his detailed plan for killing the boys, and his lack of any sense that doing so would be wrong convinced his therapist that his threat to kill the boys was serious and warranted reporting to law enforcement. As noted, Deputy Boyer separately interviewed Trey at length and was also convinced that his threat to kill the boys was serious. As this court held in Schaler, whether defendant’s statements “were serious threats and that a reasonable speaker would so regard them, [or] ... a cry for help from a mentally troubled [person], directed toward mental health profes*904sionals who could help him” is an appropriate question for the fact finder. Schaler, 169 Wn.2d at 289-90; see Johnston, 156 Wn.2d at 365 (whether language constitutes a true threat is an issue of fact for the trier of fact in the first instance). And as discussed below, the evidence was sufficient to sustain Trey’s conviction under RCW 9A.46.020.
¶31 Amicus adds that the impetuousness of youth, coupled with the availability of social media, support adoption of a subjective standard so as to avoid unnecessary convictions of juveniles. Br. of Amicus Curiae ACLU at 11-15. Amicus cites to State v. Kohonen, 192 Wn. App. 567, 370 P.3d 16 (2016) as support, but Kohonen demonstrates the appropriateness of Washington’s reasonable person test in the very context that amicus raises. In Kohonen, the Court of Appeals, Division One, applied the reasonable person standard to reverse a misdemeanor cyberstalking (RCW 9.61.260) conviction of a high school student who sent “mean-spirited” tweets about a classmate. Id. at 583. Division One described the tweets’ content as “hyperbolic expressions of frustration,” noted that the evidence showed defendant’s peers interpreted the tweets as such, and held that a reasonable person in defendant’s position would not have anticipated that the tweets would have been interpreted any differently. Id. Therefore, Division One held, “[Insufficient evidence was presented that the tweets constituted true threats.” Id. Kohonen supports retention of Washington’s reasonable person standard.
¶32 In sum (regarding the supplemental briefing on the certified question), Elonis is significant for present purposes in what it does not say. It provides no First Amendment true threat analysis. It resolved only how the federal threat statute, 18 U.S.C. § 875(c), is to be statutorily construed and has no application beyond that context. As for Black, the most that can be said is that courts remain divided after the Supreme Court’s fractured decision in that case. Accordingly, appellant and amicus have not shown clear error warranting this court’s abandonment of its First Amendment precedent.
*905(2) Sufficient evidence supports Trey’s convictions for felony harassment under RCW 9A.46.020
¶33 Appellant contends that the State’s evidence was insufficient to prove felony harassment under RCW 9A.46.020 for each of his three convictions. “A claim of insufficiency admits the truth of the State’s evidence and all inferences that reasonably can be drawn therefrom.” State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). Circumstantial evidence and direct evidence carry equal weight when reviewed by an appellate court. State v. Goodman, 150 Wn.2d 774, 781, 83 P.3d 410 (2004). A reviewing court defers to the fact finder on issues of conflicting testimony, witness credibility, and persuasiveness of the evidence. State v. Rodriquez, 187 Wn. App. 922, 930, 352 P.3d 200, review denied, 184 Wn.2d 1011, 360 P.3d 817 (2015).
¶34 This court has explained that the harassment statute
requires that the perpetrator knowingly threaten to inflict bodily injury by communicating directly or indirectly the intent to inflict bodily injury; the person threatened must find out about the threat although the perpetrator need not know nor should know that the threat will be communicated to the victim; and words or conduct of the perpetrator must place the person threatened in reasonable fear that the threat will be carried out.
J.M., 144 Wn.2d at 482. Appellant specifically contends that the evidence did not show that the victims feared that any threat to kill would be carried out, that any such fear was reasonable, or that such fear was caused by Trey’s words or conduct. Br. of Appellant at 15-21.
¶35 Here, each boy testified that when he heard that he was on Trey’s “hit list,” he was “scared.” 1 RP (Dec. 8, 2014) at 87, 91 (E.D.), 97, 105-07 (W.B.), 120-21 (G.C.). That is sufficient. As to reasonableness of the fear, appellant argues that because the news of Trey’s hit list was not *906available until after he was in custody, any fear that the threat would be carried out was not reasonable. But the record shows that each boy heard that he was on the hit list before finding out that Trey was in custody. Id. at 94 (E.D.), 104-06 (W.B.), 120-21 (G.C.). Thus, the reasonableness of such fear was a question for the trier of fact in light of the total context. Finally, appellant argues that “[n]one of the three alleged victims testified that they heard [Trey’s] statements, either directly or indirectly.” Br. of Appellant at 19. But neither direct communication nor conveyance of Trey’s exact words was required. “The person to whom the threat is communicated may or may not be the victim of the threat.” J.M., 144 Wn.2d at 488. “[T]he person threatened must find out about the threat although the perpetrator need not know nor should know that the threat will be communicated to the victim.” Id. at 482 (emphasis added). Drawing all reasonable inferences in the favor of the State, the evidence was sufficient.
(3) Trey’s statements qualify as true threats under Washington’s reasonable person test
¶36 Relying on Kilburn, Trey asserts that his statements to his therapist were not true threats under Washington’s reasonable speaker standard. He argues that in Kilburn, the alleged threat—that the speaker would “ ‘bring a gun to school tomorrow and shoot everyone’ ”—was spoken directly to a victim, but still found insufficient. Br. of Appellant at 24 (quoting Kilburn, 151 Wn.2d at 39). Appellant argues that here, Trey’s statements were spoken to his therapist and were “more vague” as to timing than the alleged threat in Kilburn. Id. at 25.
¶37 But the outcome in Kilburn turned on the speaker’s demeanor. As the student spoke the alleged threat to a classmate, he was “half smiling” and “giggling” afterward. Kilburn, 151 Wn.2d at 52. Also, the victim’s history with the speaker showed no basis or rationale for the threat. They had known each other for two years and had never had a *907fight or disagreement, and the speaker had “always treated [the victim] nicely.” Id. By contrast, Trey’s demeanor here was not flippant. Trey’s therapist testified that he grew concerned as Trey’s demeanor changed when he talked about killing the boys. Trey had a detailed plan, specific targets, and a history with the targets of some teasing and conflicts. Trey had been bullied at school and also had been suspended, which had upset him.
¶38 Appellant argues that a person in Trey’s position—a reasonable teenager making statements to his therapist— would not foresee that the statements would be interpreted as a serious threat. But here, Trey’s change in demeanor when describing his plan to kill the boys, the plan’s depth of detail, and Trey’s failure to acknowledge that shooting the boys would be wrong all argue in favor of this being a true threat. Further, Trey repeated his plan to kill the boys to Deputy Boyer, who also testified regarding the plan’s depth of detail, Trey’s demeanor, and Trey’s absence of misgivings about what he was planning. Deputy Boyer testified that he “took it as a very credible threat due to [Trey’s] detailed plan and the very matter-of-fact nature of how he explained doing it and putting his plan into action.” 1 RP (Dec. 8, 2014) at 58. Trey told Deputy Boyer, “ T know right and wrong, but I’m having a hard time wanting to do the wrong things.’ ” Id. at 66.
¶39 Considering the entire context, a reasonable speaker in Trey’s place would foresee that Trey’s statements concerning his plan to kill the boys would be interpreted by a listener as a serious expression of intention to inflict bodily harm. In other words, Trey uttered a true threat under Washington’s objective (reasonable person) test. See Kilburn, 151 Wn.2d at 46.
¶40 Finally, while the affirmance of Trey’s convictions is compelled for the reasons discussed herein, we acknowledge that this case demonstrates the need to explore how our criminal justice system responds to juveniles with mental health issues. Knowing what we know about adolescent *908brain development, we must find alternative means for managing their behavior and providing therapeutic treatment, instead of criminal prosecution. Trey M. is a juvenile in crisis, and our criminal justice system must find ways to provide serious mental health care for such persons while holding them accountable, rather than simply placing them inside our revolving door criminal justice system.
CONCLUSION
¶41 We reject the invitation of appellant and amicus to abandon this court’s settled precedent, which applies an objective (reasonable person) test in determining a true threat for First Amendment purposes. Appellant does not convince us that either the Supreme Court’s recent decision in Elonis or its previous decision in Black requires such a change. Under Washington’s objective (reasonable person) test, the trial court correctly determined that the statements at issue here were true threats and that sufficient evidence supports appellant’s convictions. We affirm appellant’s conviction for three counts of felony harassment under RCW 9A.46.020.
Johnson, Owens, Fairhurst, Stephens, Wiggins, González, and Yu, JJ., concur.

 Other issues include whether Trey’s statements to his therapist and police amount to a true threat and whether sufficient evidence supports his convictions.


 Trey was also charged with one count of threats to bomb property, for which he was found not guilty.


 The parties were directed to submit supplemental briefing on the impact of Elonis on this court’s First Amendment true threat precedent. While appellant’s and amicus’s supplemental briefs do address Elonis, they primarily argue that this court should adopt a subjective test based on Black.


 The harassment statute provides in relevant part:
A person is guilty of harassment if . . .
. . . [w]ithout lawful authority, the person knowingly threatens . . . . . . [t]o cause bodily injury immediately or in the future to the person threatened or to any other person; [and]



. . . [t]he person by words or conduct places the person threatened in reasonable fear that the threat will be carried out.
RCW 9A.46.020(1)(a)(i), (b). Conviction for harassment “under subsection (1)(a)(i) of this section by threatening to kill the person threatened or any other person’’ is a class C felony. RCW 9A.46.020(2)(b)(ii).


 The Fourth Circuit held that “Elonis does not affect our constitutional rule that a True threat’ is one that a reasonable recipient familiar with the context would interpret as a serious expression of an intent to do harm.” White, 810 F.3d at 220. The Fourth Circuit explained the effect otElonis on application of 18 U.S.C. § 875(c) noting that after Elonis a conviction pursuant to 18 U.S.C. § 875(c) now requires both a subjectively intended threat and an objectively real threat:
That is [conviction under 18 U.S.C. § 875(c) requires]: (1) that the defendant knowingly transmitted a communication in interstate or foreign commerce; (2) that the defendant subjectively intended the communication as a threat; and (3) that the content of the communication contained a “true threat” to kidnap or injure. To prove the second element, the Government, consistent with Elonis, must establish that the defendant transmitted the communication “for the purpose of issuing a threat, or with knowledge that the communication will be viewed as a threat[.]“ . . . See Elonis, 135 S. Ct. at 2012-13. And to establish the third element . . . the prosecution must show that an ordinary, reasonable *897recipient who is familiar with the context in which the statement is made would interpret it as a serious expression of an intent to do harm.
Id. at 220-21 (emphasis added). Similarly, the Washington harassment statute (without any additions) requires both subjective and objective mental elements: the speaker must “knowingly threaten! ],” and the fear of the person threatened must be objectively “reasonable.” RCW 9A.46.020(1)(a), (b).


 18 U.S.C. § 875(c) provides, “Whoever transmits in interstate or foreign commerce any communication containing any threat to kidnap any person or any threat to injure the person of another, shall be fined under this title or imprisoned not more than five years, or both.”


 Elonis's limitations are noted in the following law review articles. See P. Brooks Puller, The Angry Pamphleteer: True Threats, Political Speech, and Applying Watts v. United States in the Age of Twitter, 21 Comm. L. & Pol’y 87, 90-91 (2016) (“The Court in Elonis did not reach [any] First Amendment issue, and instead focused on [interpreting] the federal [threat] statute’’ at issue; thus, “the *899Court failed to clarify the practical boundary between protected speech and unprotected true threats.”); see also Leading Case, Elonis v. United States, 129 Harv. L. Rev. 331, 336 (2015) (“Because Elonis was decided on statutory grounds, ‘true threats’ remain a doctrinal puzzle for lower courts.”).


 While the majority in Elonis did not reach any First Amendment issues and did not mention Black, Justice Thomas’s dissent did address the First Amendment and discussed the parameters and limitations of the Court’s decisions in both Black and Watts. Relevant here, Justice Thomas explained that “[n]either of those decisions . . . addresses whether the First Amendment requires a particular mental state for threat prosecutions.” Elonis, 135 S. Ct. at 2026 (Thomas, J., dissenting). He noted that “Watts expressly declined to address the mental state required under the First Amendment for a True threat.’ ” Id. And he further explained the limitations of the Black decision as described above. Id.


 See Hertz v. Woodman, 218 U.S. 205, 213-14, 30 S. Ct. 621, 54 L.Ed. 1001 (1910) (“[T]he principles of law involved not having been agreed upon by a majority of the court sitting prevents the case from becoming an authority for the determination of other cases, either in [the Supreme Court] or in inferior courts.”); see also Texas v. Brown, 460 U.S. 730, 737, 103 S. Ct. 1535, 75 L. Ed. 2d 502 (1983) (stating that plurality view that does not command majority is not binding precedent); United States v. Pink, 315 U.S. 203, 216, 62 S. Ct. 552, 86 L. Ed. 796 (1942) (“While it was conclusive and binding upon the parties as respects that controversy, the lack of an agreement by a majority of the Court on the principles of law involved prevents it from being an authoritative determination for other cases.” (citations omitted)). But see In re Det. of Reyes, 184 Wn.2d 340, 346, 358 P.3d 394 (2015) (“A principle of law reached by a majority of the court, even in a fractured opinion, is not considered a plurality but rather binding precedent.”).


 “Threat,” as statutorily defined, “means to communicate, directly or indirectly the intent” to “cause bodily injury in the future to the person threatened or to any other person”; or to “cause physical damage to the property of a person other than the actor”; or to “do any other act which is intended to harm substantially the person threatened or another with respect to his or her health, safety, business, financial condition, or personal relationships.” RCW 9A.04.110(28)(a), (b), (j).


 Both appellant and amicus rely on the fact that “several courts” after Black have applied a subjective intent standard. See Appellant’s Suppl. Br. on Certified Issue at 4 (citing United States v. Heineman, 767 F.3d 970 (10th Cir. 2014); United States v. Bagdasarian, 652 F.3d 1113 (9th Cir. 2011); Brewington v. State, 7 N.E.3d 946 (Ind. 2014), cert. denied, 135 S. Ct. 970, reh’g denied, 135 S. Ct. 1524 (2015)); *903see also Br. of Amicus Curiae ACLU at 5, 7. But this is the minority view. See, e.g., Heineman, 767 F.3d at 979 (acknowledging that “[o]ther circuits have declined to read Black as imposing a subjective-intent requirement”).
Appellant further notes that this court followed the Seventh Circuit when it initially adopted the objective (reasonable person) standard in Williams, and urges this court to again follow the Seventh Circuit decision in United States v. Parr, 545 F.3d 491 (7th Cir. 2008), to apply a subjective intent test under Black when assessing a true threat. Appellant’s Suppl. Br. on Certified Issue at 11-12. But Parr is ambivalent. Parr acknowledged the “objective ‘reasonable person’ test” as the majority rule, that after Black some courts applied a subjective test for true threats, and that courts disagreed as to whether Black changed the test for true threats, and noted that the impact of Black's plurality decision is “unclear.” Parr, 545 F.3d at 499-500. Parr determined that it “need not resolve the issue” since the jury was instructed on intent as defendant requested. Id. at 500. Parr does not compel application of a subjective intent test as appellant suggests.